     Case 3:16-cv-03044-L-MSB Document 96 Filed 06/12/19 PageID.3492 Page 1 of 1


1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE ILLUMINA, INC. SECURITIES                   Case No.: 3:16-cv-3044-L-MSB
     LITIGATION
12
                                                       ORDER DENYING MOTION AS
13                                                     MOOT [ECF No. 63]
14
15
16
17         Pending before the Court is the Plaintiffs’ unopposed motion for preliminary
18   approval of class action settlement [ECF No. 95]. In that motion, Plaintiffs move the Court
19   pursuant to Federal Rule of Civil Procedure 23(e) to do the following: (1) grant preliminary
20   approval of the settlement and stipulation, (2) grant provisional certification of the
21   settlement class for settlement purposes, and (3) direct dissemination of the class settlement
22   notice. In light of the instant motion, the Court hereby DENIES AS MOOT Plaintiffs’
23   previously-filed motion for class certification [ECF No. 63].
24
25   Dated: June 12, 2019
26
27
28

                                                   1
                                                                                  3:16-cv-3044-L-MSB
